   Case 20-03105-sgj Doc 10 Filed 10/15/20                 Entered 10/16/20 00:03:05             Page 1 of 12




The following constitutes the ruling of the court and has the force and effect therein described.




Signed October 9, 2020
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                                  §
     In re:
                                                                  § Chapter 11
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  § Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                                  §
                                      Plaintiff,                  §
                                                                  §
     v.                                                           § Adversary No. 20-03105-sgj
                                                                  §
     HUNTER MOUNTAIN INVESTMENT TRUST,                            §
                                                                  §
                                      Defendant.                  §
                                                                  §

                                   ORDER APPROVING
                   STIPULATION AND SCHEDULING OF PRE-TRIAL MATTERS




     1
       The last four digits of the Debtor’s taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 20-03105-sgj Doc 10 Filed 10/15/20                       Entered 10/16/20 00:03:05               Page 2 of 12



             Having considered the Stipulation and Proposed Scheduling Order [Adv. Docket No. 8]

  (the “Stipulation”), 2 a copy of which is attached hereto as Exhibit A, filed by Highland Capital

  Management, L.P. (the “Debtor”) and Hunter Mountain Investment Trust (“Hunter Mountain”,

  and together with the Debtor, the “Parties”), IT IS HEREBY ORDERED THAT:

             1.       The Stipulation is APPROVED.

             2.       The Stipulation shall become effective immediately upon entry of this Order.

             3.       In lieu of the pre-trial schedule set forth in the Court’s Alternative Scheduling

  Order, all pre-trial matters in this Adversary Proceeding shall be governed by the following

  schedule (the “Pre-Trial Schedule”) agreed to by the Parties:


                                           Pre-Trial Schedule
            Event                                        Deadline
            1. Deadline to Answer or Otherwise           November 15, 2020
            Respond to Complaint
            2. Service of Written Discovery Requests     December 31, 2020
            3. Service of Written Responses to           February 5, 2021
            Discovery
            4. Completion of Fact Discovery              February 26, 2021
            5. Completion of Expert Discovery            March 26, 2021
            6. Dispositive Motions                       March 26, 2021
            7. Exhibit and Witness Lists                 April 26, 2021
            8. Joint Pretrial Order                      May 3, 2021
            9. Proposed Findings of Fact and             May 3, 2021
            Conclusions of Law
            10. Trial Docket Call                        May 10, 2021 at 1:30 p.m. (CT)


             4.       The foregoing Pre-Trial Schedule shall only be modified in a writing signed by

  the Parties or upon the entry of an order of the Court entered upon notice to the Parties.




  2
      Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Stipulation.
Case 20-03105-sgj Doc 10 Filed 10/15/20           Entered 10/16/20 00:03:05       Page 3 of 12



         5.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Stipulation.

                                        ###End of Order###
Case 20-03105-sgj Doc 10 Filed 10/15/20   Entered 10/16/20 00:03:05   Page 4 of 12




                                 EXHIBIT A
Case 20-03105-sgj Doc 10 Filed 10/15/20                    Entered 10/16/20 00:03:05                Page 5 of 12



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No. 143717) (pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward (TX Bar No. 24044908)
  MHayward@HaywardFirm.com
  Zachery Z. Annable (TX Bar No. 24053075)
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, TX 75231
  Telephone: (972) 755-7100
  Facsimile: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                    §
      In re:
                                                                    § Chapter 11
                                                                    §
      HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                    § Case No. 19-34054-sgj11
                                                                    §
                                       Debtor.
                                                                    §
      HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                    §
                                       Plaintiff,                   §
                                                                    §
      v.                                                            § Adversary No. 20-03105-sgj
                                                                    §
      HUNTER MOUNTAIN INVESTMENT TRUST,                             §
                                                                    §
                                       Defendant.                   §
                                                                    §



  1
   The last four digits of the Debtor’s taxpayer identification number are (6725). The headquarters and service address
  for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


  DOCS_NY:41229.3 36027/002
Case 20-03105-sgj Doc 10 Filed 10/15/20                    Entered 10/16/20 00:03:05               Page 6 of 12



                        STIPULATION AND PROPOSED SCHEDULING ORDER

          This stipulation (the “Stipulation”) is made and entered into by and between Highland

  Capital Management, L.P., as debtor-in-possession (the “Debtor”), and Hunter Mountain

  Investment Trust (“Hunter Mountain”, and together with the Debtor, the “Parties”), by and through

  their respective undersigned counsel.

                                                    RECITALS


          WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

  petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

  in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

  Court”);

          WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

  of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court [Docket No. 186]; 2

          WHEREAS, on March 2, 2020, the Court entered its Order (I) Establishing Bar Dates for

  Filing Claims and (II) Approving the Form and Manner of Notice Thereof [Docket No. 488] (the

  “Bar Date Order”), 3 which, among other things, established April 8, 2020 at 5:00 p.m. Central

  Time (the “General Bar Date”) as the deadline for all entities holding claims against the Debtor

  that arose before the Petition Date to file proofs of claim;

          WHEREAS, on April 8, 2020, Hunter Mountain filed a general unsecured proof of claim

  in the amount of $60,298,739.00, which was denoted by the Debtor’s claims agent as claim number

  152 (“Claim No. 152”);



  2
    All docket numbers refer to the dockets maintained by this Court for the Bankruptcy Case and the above-captioned
  adversary proceeding (the “Adversary Proceeding”).
  3
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to them in the
  Bar Date Order.



  DOCS_NY:41229.3 36027/002
Case 20-03105-sgj Doc 10 Filed 10/15/20              Entered 10/16/20 00:03:05          Page 7 of 12



          WHEREAS, on August 26, 2020, the Debtor filed the Debtor’s (I) Objection to Claim No.

  152 of Hunter Mountain Trust and (II) Complaint to Subordinate Claim of Hunter Mountain Trust

  and for Declaratory Relief [Adv. Docket No. 1] (the “Complaint”);

          WHEREAS, on August 27, 2020, the Court issued its Order Regarding Adversary

  Proceedings Trial Setting and Alternative Scheduling Order [Adv. Docket No. 3] (the “Alternative

  Scheduling Order”);

          WHEREAS, on September 21, 2020, the Debtor filed the First Amended Plan of

  Reorganization of Highland Capital, L. P. [Docket No. 1079] (the “Plan”);

          WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

  proposed schedule and address related matters, all as specifically set forth below.

          NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

  Stipulation by the Court, it shall be SO ORDERED:

          1.       In consideration for the schedule set forth below, including the extension of time to

  respond to the Complaint, Hunter Mountain (a) waives its rights, if any, to vote for or against the

  Plan, whether pursuant to Federal Rule of Bankruptcy Procedure 3018(a) or otherwise; and (b)

  agrees not to object to or otherwise oppose confirmation of the Plan, including any amendments

  thereto (provided that any such amendments do not affect the issues which would be litigated in

  this Adversary Proceeding).

          2.       The Parties agree to the following schedule (the “Proposed Joint Scheduling

  Order”) in lieu of that provided in the Alternative Scheduling Order:




  DOCS_NY:41229.3 36027/002
Case 20-03105-sgj Doc 10 Filed 10/15/20            Entered 10/16/20 00:03:05        Page 8 of 12




                                 Proposed Joint Scheduling Order
         Event                                       Deadline
         1. Deadline to Answer or Otherwise          November 15, 2020
         Respond to Complaint
         2. Service of Written Discovery Requests    December 31, 2020
         3. Service of Written Responses to          February 5, 2021
         Discovery
         4. Completion of Fact Discovery             February 26, 2021
         5. Completion of Expert Discovery           March 26, 2021
         6. Dispositive Motions                      March 26, 2021
         7. Exhibit and Witness Lists                April 26, 2021
         8. Joint Pretrial Order                     May 3, 2021
         9. Proposed Findings of Fact and            May 3, 2021
         Conclusions of Law
         10. Trial Docket Call                       May 10, 2021


          3.       If approved by the Court, the Proposed Joint Scheduling Order shall only be

  modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

  notice to the Parties.

          4.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Stipulation.

                                [Remainder of Page Intentionally Blank]




  DOCS_NY:41229.3 36027/002
Case 20-03105-sgj Doc 10 Filed 10/15/20   Entered 10/16/20 00:03:05       Page 9 of 12



   Dated: October 5, 2020            PACHULSKI STANG ZIEHL & JONES LLP

                                     Jeffrey N. Pomerantz (CA Bar No.143717)
                                     (admitted pro hac vice)
                                     Ira D. Kharasch (CA Bar No. 109084)
                                     (admitted pro hac vice)
                                     John A. Morris (NY Bar No. 266326)
                                     (admitted pro hac vice)
                                     Gregory V. Demo (NY Bar No. 5371992)
                                     (admitted pro hac vice)
                                     10100 Santa Monica Blvd., 13th Floor
                                     Los Angeles, CA 90067
                                     Telephone: (310) 277-6910
                                     Facsimile: (310) 201-0760
                                     E-mail:     jpomerantz@pszjlaw.com
                                                 ikharasch@pszjlaw.com
                                                 gdemo@pszjlaw.com


                                     -and-
                                     HAYWARD & ASSOCIATES PLLC

                                     /s/ Zachery Z. Annable
                                     Melissa S. Hayward
                                     Texas Bar No. 24044908
                                     MHayward@HaywardFirm.com
                                     Zachery Z. Annable
                                     Texas Bar No. 24053075
                                     ZAnnable@HaywardFirm.com
                                     10501 N. Central Expy, Ste. 106
                                     Dallas, Texas 75231
                                     Tel: (972) 755-7100
                                     Fax: (972) 755-7110
                                     Counsel for the Debtor and Debtor-in-Possession

                                     HUNTER MOUNTAIN INVESTMENT TRUST


                                     /s/ E.P. Keiffer
                                     E.P. Keiffer
                                     Rochelle McCullough,LLP
                                     325 North St. Paul St., Suite 4500
                                     Dallas, Texas 75201


  DOCS_NY:41229.3 36027/002
Case 20-03105-sgj Doc 10 Filed 10/15/20         Entered 10/16/20 00:03:05        Page 10 of 12




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on October 5, 2020, true and correct copies of the
  foregoing document were served on the parties listed below via electronic service at the e-mail
  addresses listed.

                                                     /s/ Zachery Z. Annable
                                                     Zachery Z. Annable, Esq.


   Counsel for Hunter Mountain
   Investment Trust:

   Mr. E. P. Keiffer
   Rochelle McCullough, LLP
   325 North St. Paul St., Suite 4500
   Dallas, Texas 75201
   pkeiffer@romclaw.com

   (via electronic service)




  DOCS_NY:41229.3 36027/002
           Case 20-03105-sgj Doc 10 Filed 10/15/20                                 Entered 10/16/20 00:03:05                        Page 11 of 12
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 20-03105-sgj
Hunter Mountain Investment Trust,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Oct 12, 2020                                               Form ID: pdf001                                                            Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 15, 2020:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996
pla                    + Highland Capital Management, L.P., c/o Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA
                         90067-4003
dft                    + Hunter Mountain Investment Trust, c/o E. P Keiffer, Rochelle McCullough, LLP, 325 North St. Paul St., Suite 4500, Dallas, TX
                         75201-3827

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Oct 12 2020 21:19:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Oct 12 2020 21:19:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Oct 12 2020 21:19:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 15, 2020                                            Signature:           /s/Joseph Speetjens
         Case 20-03105-sgj Doc 10 Filed 10/15/20                              Entered 10/16/20 00:03:05                    Page 12 of 12
District/off: 0539-3                                              User: mmathews                                                         Page 2 of 2
Date Rcvd: Oct 12, 2020                                           Form ID: pdf001                                                       Total Noticed: 6



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 12, 2020 at the address(es) listed
below:
Name                             Email Address
Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 1
